         Case 1:20-cv-02923-JPC-SLC Document 27 Filed 11/04/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
AMERICREDIT FINANCIAL SERVICES, INC. d/b/a GM
FINANCIAL,

                              Plaintiff,

         -v-                                             CIVIL ACTION NO.: 20 Civ. 2923 (JPC) (SLC)

                                                            AMENDED TELEPHONE CONFERENCE
HOWARD BRAUNSTEIN, MARTIN BRAUNSTEIN,                            SCHEDULING ORDER
and M & M AUTO GROUP, INC.,

                              Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         In light of the parties’ filing of a Proposed Stipulation and Order for Dismissal with

Prejudice (ECF No. 26), the Telephone Conference scheduled for today, November 4, 2020 at 2:00

pm (see ECF No. 22) is adjourned sine die.


Dated:          New York, New York
                November 4, 2020

                                                   SO ORDERED



                                                   _________________________
                                                   SARAH L. CAVE
                                                   United States Magistrate Judge
